Shareholders' Letter Dear Fellow Shareholders: 2009 was disappointing.There is no other way to say it.While your company was not alone, that fact does not make our 2009 results any easier to accept because we expect to be better than average. The recession slammed the company on multiple fronts during 2009.First, we experienced unprecedented loan losses, particularly in areas related to real estate.Second, the decline in our stock price required the write-off of the goodwill associated with our past acquisitions.Although our important capital measures were not impacted by the write-off, it contributed to our reported loss.Third, we also experienced a high level of nonperforming assets, which reduced our interest income.Finally, the uncertain economy reduced the demand for new loans. Fortunately, we believe West Bank has the ability to generate good core earnings going forward.We remain well-capitalized, and our liquidity is very strong.We are still a highly efficient company, and our experienced staff has remained intact. We are cautiously optimistic entering 2010.There is evidence the economy is improving, although we are watching closely for any sign of reversal.In addition, we have made substantial progress on our loan problems and we are working aggressively to prevent or minimize future problems.We have also reduced the credit risk in our investment portfolio.As a result, we believe the company is in better shape now than it was in early 2009. As you know, the common stock dividend was suspended in the third quarter of 2009.We are working to resume dividend payments as soon as prudent.In addition, we do not expect to redeem any of the Treasury's preferred stock in 2010, but we are planning on buying back all of that stock within the next few years. We completed the sale of WB Capital Management Inc. on December 31, 2009.We wish our former associates well as they embark on their new path. West Bank has been serving customers since 1893.We plan to continue serving our customers and rewarding our shareholders for many years to come as we look forward to better results in 2010.We hope to see you at the annual shareholders meeting on April 29.Thank you for your support. Jack G. Wahlig David R. Milligan Jack G. Wahlig David R. Milligan Chairman
